Title: To Thomas Jefferson from Albert Gallatin, 5 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                     [on or before 5 Feb. 1808]
                  
                  
                     [Note in unknown hand:]
                  Petersburg Jan. 31. 1808. 
                  John Shore Collr.—case of the Ship Felix chartered by John Bell—contravention of embargo by the same &ca.
                  
                  
                     
                        [Note in Gallatin’s hand:]
                     For information
                     Would it not be well that Mr Madison should enquire how far Mr Aaron Vail Consul at Lorient is concerned in this transaction?
                  
                                       
                            A.G.
                            
                        
               